Exhibit 10.4







QUESTAR CORPORATION

LONG-TERM STOCK INCENTIVE PLAN




PHANTOM STOCK AGREEMENT




THIS PHANTOM STOCK AGREEMENT (the “Agreement”) is made as of this ______ day of
_______________, 200__ (the “Effective Date”), between Questar Corporation, a
Utah corporation (the “Company”), and ________________ (the “Grantee”).




1.

Grant of Phantom Stock.  Subject to the terms and conditions of this Agreement,
the Company’s Long-Term Stock Incentive Plan (the “Plan”), and the Questar
Corporation Deferred Compensation Plan for Directors (the “Director Plan”), the
Company hereby issues to Grantee _____________ shares of Phantom Stock.  Each
share of Phantom Stock shall be equal in value to one share of the Company’s
common stock, no par value (“Common Stock”), and shall, once vested, entitle the
Grantee to payment as provided herein and in the Director Plan.  The Phantom
Stock is issued as of the Effective Date and on such date the Common Stock of
the Company has a Fair Market Value of $_____________ per share.




2.

Phantom Dividends.  Each share of Phantom Stock granted hereunder shall be
credited with phantom dividends at the same time and at the same rate as actual
dividends are paid by the Company with respect to its Common Stock.  Phantom
dividends credited hereunder shall be deemed reinvested in additional shares of
Phantom Stock (“Reinvested Shares”) as and when the phantom dividends are
credited.  All phantom dividends and Reinvested Shares shall vest at the same
time and in the same amount as the Phantom Shares to which they relate, and
shall be payable at the same time and in the same form as the Phantom Shares to
which they relate.




3.

Vesting.




(a)

General.  Except as provided otherwise in this Agreement, Phantom Stock shall
vest as indicated in the following schedule, provided Grantee remains in the
continuous service of the Company as a director from the Effective Date until
the vesting dates indicated below:




The number of shares of Phantom Stock that are vested shall be cumulative, so
that once a share becomes vested, it shall continue to be vested.  




(b)

Change in Control of the Company.  Immediately prior to the occurrence of a
Change in Control of the Company, as defined in the Plan, the Phantom Stock
shall vest in full.




4.

Termination of Service; Forfeiture of Phantom Stock.  




(a)

Accelerated Vesting.  If the Grantee’s directorship with the Company terminates
on account of death, Disability (as defined in the Plan), mandatory retirement
at age 72, or failure to be re-nominated for any reason other than failure to
adequately perform his duties as a director, the Phantom Stock, to the extent
not yet vested, shall vest in full.




(b)

Other Terminations.  If the Grantee’s directorship with the Company terminates
for any reason not stated in Section 4(a) above, Grantee shall forfeit all
shares of Phantom Stock that are not yet vested at the time of termination.














5.

Payment.  Payment of vested Phantom Shares shall be made in cash at the time
selected by the Participant in accordance with the Director Plan or as otherwise
provided in the Director Plan or by applicable law.  The amount due the
Participant shall also be determined in accordance with the Director Plan.




6.

Phantom Stock Non-Transferable.  Phantom Stock may not be sold, assigned,
transferred by gift or otherwise, pledged, hypothecated, or otherwise disposed
of, by operation of law or otherwise.




7.

Rights of a Stockholder.  Grantee shall have no voting, dividend, liquidation or
other rights of a stockholder with respect to Phantom Stock.  The Participant’s
right to receive payment under this Agreement and the Director Plan shall be no
greater than the right of an unsecured creditor of the Company.




8.

Adjustments to Phantom Stock.




(a)

Adjustment by Merger, Stock Split, Stock Dividend, Etc. If the Company’s common
stock, as presently constituted, shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation (whether by reason of merger, consolidation,
recapitalization, reclassification, stock split, spinoff, combination of shares
or otherwise), or if the number of such shares of stock shall be increased
through the payment of a stock dividend, then there shall be substituted for or
added to each share of Phantom Stock, the number and kind of shares of stock or
other securities into which each outstanding share of Phantom Stock shall be so
changed or for which each such share shall be exchanged or to which each such
share shall be entitled, as the case may be.




(b)

Other Distributions and Changes in the Stock. In the event there shall be any
other change affecting the number or kind of the outstanding shares of the
Company’s Common Stock, or any stock or other securities into which the stock
shall have been changed or for which it shall have been exchanged, then if the
Committee shall, in its sole discretion, determine that the change equitably
requires an adjustment in the shares of Phantom Stock, an adjustment shall be
made in accordance with such determination.




(c)

General Adjustment Rules.  All adjustments relating to stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive.  Notice of any adjustment shall be given
to Grantee.




(d)

Reservation of Rights.  The issuance of Phantom Stock shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge, to
consolidate, to dissolve, to liquidate or to sell or transfer all or any part of
its business or assets.




9.

Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be given by hand delivery or by first class
registered or certified mail, postage prepaid, addressed, if to the Company, to
its Chairman of the Board of Directors, and if to Grantee, to his address now on
file with the Company, or to such other address as either may designate in
writing.  Any notice shall be deemed to be duly given as of the date delivered
in the case of personal delivery, or as of the second day after enclosed in a
properly sealed envelope and deposited, postage prepaid, in a United States post
office, in the case of mailed notice.








2










10.

Amendment.  Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and
Grantee.




11.

Relationship to Plan and Director Plan.  This Agreement shall not alter the
terms of the Plan or the Director Plan. If there is a conflict between the terms
of the Plan or the Director Plan and the terms of this Agreement, the terms of
the Plan or the Director Plan shall prevail.  Capitalized terms used in this
Agreement but not defined herein shall have the meaning given such terms in the
Plan.




12.

Construction; Severability.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.




13.

Waiver.  Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.




14.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Company and the Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.




15.

Rights to Continue as a Director.  Nothing contained in this Agreement shall be
construed as giving the Grantee any right to be retained as a director of the
Company and this Agreement is limited solely to governing the rights and
obligations of Grantee with respect to the Phantom Stock.




16.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah, without regard to the choice of law
principles thereof.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.







GRANTEE

QUESTAR CORPORATION







by

[Name]

Keith O Rattie

Chairman of the Board,

President, and

Chief Executive Officer








3


